      Case 18-17801-ref         Doc 5 Filed 11/28/18 Entered 11/28/18 08:44:18                      Desc Order
                                    Requiring Documents Page 1 of 1




                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF PENNSYLVANIA

    In Re:                                             Chapter: 13
        Brian Edward Buecker
                        Debtor(s)                      Bankruptcy No: 18−17801−ref

                                        ORDER


    AND NOW, this 28th day of November 2018 , the debtor having failed to file or submit with the
petition all of the documents required by Fed. R. Bankr. P. 1007,

  It is hereby ORDERED that:

 1. This case MAY BE DISMISSED WITHOUT FURTHER NOTICE if the documents listed
below are not filed by deadline also listed below:

               Documents and Deadline


               Certification Concerning Credit Counseling and/or
               Certificate of Credit Counseling due 12/5/2018.
               Chapter 13 Plan due by 12/12/2018.
               Pro Se Statement due 12/12/2018.



  2. Any request for an extension of time must be filed prior to the expiration of the deadlines listed
above in Paragraph 1.




                                                                                           By the Court

                                                                                    Richard E. Fehling
                                                         Chief Judge , United States Bankruptcy Court
                                                                                                                    5
                                                                                                             Form 130
